NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN J. IWANISZEK,                           No.    21-15945

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02918-JCM-BNW

 v.
                                                MEMORANDUM*
PRIDE TRANSPORT, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Stephen J. Iwaniszek appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims, including under the

Americans with Disabilities Act, arising from his employment at Pride Transport.

We have jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed the action for Iwaniszek’s failure to comply with

a court order to file a second amended complaint. In his opening brief, Iwaniszek

fails to address the grounds for dismissal and has therefore waived his challenge to

the district court’s orders. See Indep. Towers of Wash. v. Washington, 350 F.3d

925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually

argued in appellant’s opening brief.”); Acosta–Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We will not manufacture arguments for an appellant, and a bare assertion does

not preserve a claim[.]”).

      AFFIRMED.




                                         2                                   21-15945